MACK, Senior Judge:
The mother and father of four young children challenge, in separate appeals, the findings of a trial court that the children were “neglected” within the meaning of D.C.Code § 16-2301(9)(B) and (F) (1989 Repl. & 1996 Supp.) as well as the court’s order committing the children to the Department of Human Services (DHS) for placement in foster homes. Basically, the parents attack the sufficiency of the evidence to support a finding of neglect. In the circumstances of this case, viewing, as we must, the evidence in the light most favorable to the government, see In re S.G., 581 A.2d 771, 774-75 (D.C.1990)(quoting In re T.M., 577 A.2d 1149, 1151 (D.C.1990)), we agree with the parents that the evidence supporting the finding that the children were “neglected” was insufficient as a matter of law.1 The government did not meet its burden of proof (under D.C.Code § 16-2301(9)(B)) of showing that any failure of proper care was not due to the parents’ lack of financial means. In re D.C., 561 A.2d 477, 479 (D.C.1989). On this record, we are disturbed at the rush to judgment exhibited by DHS, which on September 13,1992, took the children into protective custody (and the following day sought the finding of neglect) based on a single visit to the home of the children. Finally, on the basis of a transcript of an October 1993, dispositional hearing which was requested, but not made a part of this record until after oral argument in this court, we conclude that DHS has not acted adequately to further the basic aim of society’s interest in reunification of the family.
I.
This family came to the attention of city officials for the first time on September 13, 1992. On that morning, the children’s maternal grandmother died at her residence. An officer, responding to the report of death, found the two older children, T.G. and D.G., in their grandmother’s house. The officer later described the house as being in a deplorable state and the children dirty and in need of clean clothes and baths. Shortly thereafter, the children’s mother arrived with the two younger children. The officer drove the mother and the four children to the residence of the mother and father; he found that house likewise to be in a deplorable state. The two younger children were also dirty and in need of baths.2 The officer took all four children into protective custody and carried them to DHS. A social worker visited the two houses the same afternoon and thereafter corroborated the officer’s description of the children and their living conditions. The next day, September 14, 1992, DHS filed neglect petitions. The court ordered that all four children be placed in the custody of DHS, pending further action, basing its finding on the inadequacy of the children’s living arrangements and their then ages (approximately eight, four, two, and one).
The following year, on September 8, 1993, the trial court conducted a factfinding hearing with regard to the neglect petitions, heard and credited the testimony of the officer and social worker who discovered the family on September 13, 1992, and based its finding of neglect (pursuant to D.C.Code § 16-2301(9)(B) and (F))3 on the deplorable *788living conditions. The court did not adopt the reasoning of DHS that the mother and father were unable to discharge their parental responsibilities because of physical or mental disabilities, specifically stating that it did not find respondents to be neglected children pursuant to D.C.Code § 16-2301(9)(C). The mother and father were present at the hearing, did not testify, but moved through counsel for dismissal on the ground that a finding of neglect could not be based upon a lack of financial means (see § 16-2301(9)(B) & (24), supra note 3), and that, therefore, DHS had failed to meet its burden. The trial court rejected the argument of DHS that the burden of showing that the deplorable living conditions resulted from the lack of financial means shifted to respondents; it nevertheless denied the motion to dismiss, holding that DHS had met its burden of proof. On October 26, 1993, the court held a dispositional hearing, indicated its intent to order a home-study and continued the placement of the children under the custody of DHS (with the boys remaining at St. Ann’s Infant Home and the girls in foster care of a paternal aunt).
II.
The term “neglect,” warranting the protective intervention of the state, is by its very nature the equivalent of “negligence”— i.e., implying habits or omissions of duty, patterns of neglect, etc. See WebsteR’s New INTERNATIONAL DICTIONARY, SECOND EDITION 1637 (1948) (emphasis supplied). Thus, we have held that a trial court’s inquiry in neglect proceedings must go beyond “simply examining the most recent episode.” In re A.S., 643 A.2d 345, 347 (D.C.1994) (quoting In re J.J.Z., 630 A.2d 186, 194 (D.C.1993) (quoting In re O.L., 584 A.2d 1230, 1233 (D.C.1990))). “[TJhe judge must be apprised of the entire mosaic.” O.L., supra, 584 A.2d at 1233 (quoting In re S.K, 564 A.2d 1382, 1389 (D.C.1989)). Quite obviously, the “entire mosaic” includes an examination of any history of, but also the reasons for, neglect— i.e., chronic indifference, carelessness, dereliction, inability to perform, etc.
We have also held that “The purpose of the child neglect statute is to promote the best interests of allegedly neglected children.” A.S., supra, 643 A.2d at 348 (quoting In re B.C., 582 A.2d 1196, 1198 (D.C.1990) (per curiam)); see also J.J.Z., supra, 630 A.2d at 191-92; In re J.A, 601 A.2d 69, 76 (D.C.1991) (per curiam). These “interests are presumptively served by being with a parent, provided that the parent is not unfit.” S.G., supra, 581 A.2d at 785.
Viewed against this backdrop, the circumstances of the instant ease give us cause for concern. All four children were taken into protective custody on the same day (September 13, 1992), that their ailing grandmother died, and that their living quarters were first observed. They were taken into protective custody because they were dirty and their living quarters were dirty. All of the evidence as to parental housekeeping or child care was gathered on that one day in September 1992, and a neglect petition was filed *789on the following day.4 It was not until the following year, on October 12, 1993, that the children, on this evidence, were found to be neglected. Meanwhile, it appears that it was not until 1993 that DHS, in preparing for an October 26 disposition hearing, sought to contact these parents to inquire about reunification. At this time, no assessment of the parents’ current living conditions had been made and no case plan had been developed. During this period, the parents had visited the two boys at St. Ann’s Infant Home on a regular basis (and, presumably, the two girls who were in the care of a paternal aunt).
We are dealing here with parents who have not been found to be “unfit.” While the neglect petition alleged incapacity because of physical or mental disabilities, the trial court did not find neglect on these grounds. Moreover, we have recognized that the “relevant focus” for the court in neglect proceedings is the children’s condition, not parental culpability. In re B.C., 582 A.2d 1196, 1198 (D.C.1990) (per curiam); see also In re LeShawn R., 114 Daily Wash. L. Rptr. 1109, 1118 (D.C.Super. Ct. April 11, 1986). State intervention is justified only after it is demonstrated that the need arises from some act or failure to act on the part of the parent “which endangers the welfare of the child.” LeSh-awn R, supra. “The fundamental liberty interest of natural parents in the care, custody, and management' of their child does not evaporate simply because they have not been model parents.” Santosky v. Kramer, 455 U.S. 745, 753, 102 S.Ct. 1388, 1394-95, 71 L.Ed.2d 599 (1982). In the absence of danger to the physical or emotional health of a child, or the significant threat thereto, the state should be cautious before intervening. See Judith Areen, Intervention Between Parent and Child: A Reappraisal of the State’s Role in Child Neglect and, Abuse Cases, 63 Geo. L.J. 887, 933 (1975).
The problem in this case arises as a result of DHS’s immediate focus on the conditions in two residences on a particular day. One could find empathy for the plight of social workers who, charged with the protection of children, must face the stark realities of poverty in an urban dwelling. One could also argue that constant exposure to filthy living conditions creates the risk of physical deterioration.5 Not enough focus, however, was centered on the physical or mental condition of the children overall. There was testimony about some skin rash, but also the testimony of a social worker that she had seen many dirty children.6 There was testimony that there was no edible food in the residences, and that at the time the children appeared to be hungry. Yet, the children bore no signs of malnourishment or abuse requiring medical attention. In fact, there was testimony that the mother had explained that the father used borrowed funds to bring home food every day. There was testimony that the only family income came from a social security cheek, payable to the mother’s father, who in turn gave the mother a certain amount of the funds for her use.
It may well be, as counsel for DHS argued (in opposing the motion to dismiss on the ground that a finding of neglect could not be based upon a lack of financial means), that society cannot bear the burden of funneling massive or minor amounts of money into deplorable housing to permit children to live there.7 True, also, as counsel argued, “you don’t need a lot of money to clean up.” It *790also may well be that overburdened service agencies and court systems are ill-equipped to meet certain problems of society. Nevertheless, here a sympathetic trial court, aware of the problems of substandard housing, rejecting the argument that the father and mother had the burden of proving the lack of financial means, but drawing inferences (on a “close issue”) from the government’s evidence of filthy conditions, found neglect, noting:
We’re talking about a bar of soap, we’re talking about a washing of clothes, we’re talking about changing of clothes, and even if there is one pair of clothes, these clothes can be washed out overnight.
There is a point, however, when decision-makers may be called upon to draw a balance between a bar of soap and love, and although we are loathe to second-guess the trial court’s findings on this score, we nevertheless feel compelled to reverse the finding of neglect because of the failure of the government to meet its burden of proof.
We are also here disturbed by how little DHS did in seeking reunification of this family. It is beyond dispute that even if the parents were less than perfect, DHS has not lived up to its obligations in these proceedings. Although the allegations were made that the mother was learning disabled, and that the father had some substance abuse problems, the trial court’s order of neglect made no findings as to unfitness. The court’s findings reflected mostly the almost unspeakable poverty in which the family subsisted without the assistance of aid payments from the District. But DHS did not immediately seek to help the parents do what they had to do to reunite their family, according to the record before us. Indeed, in a report prepared in connection with the dispositional hearing scheduled for October 26,1993, more than a year after the children were removed, DHS noted that.it had not called the parents until recently. Although it may have been the parents’ failings that brought DHS into the matter in the first place, DHS should not have been satisfied to document that the parents were imperfect. Instead, DHS should have taken an active role in spurring repair of the family by, for example, calling the parents immediately — and repeatedly, if necessary — to develop a strategy for reunification.
That the parents desired to be reunited with their children is evident from a reading of the transcript of the 1993 dispositional hearing. The father, mother, paternal grandparents, and paternal aunt (caretaker of the two girls) were present. Indeed, the father requested a short delay in proceedings to make certain that his wife, who walked slowly because of a weight problem, would arrive in time. The father sought custody of the boys because “it was better for children to be with relatives than [in an institution].” He told the court that the parents had a home available, but that no one from DHS had come to inspect it. Counsel explained that the mother was living at her father’s house and was in the process of “fixing that home up” but had not been contacted by DHS. The children’s father spoke of having to stop work in order to help his wife apply for public assistance and his desire to return to work. He indicated that he and his wife customarily visited the boys at St. Ann’s twice a week. The trial court, in setting a date for further review, indicated that it would order a home-study before releasing the boys and it ordered that the continued visitation be preserved. In view of our holding that the evidence was not sufficient to support the drastic separation of parent from child in the first instance, it follows that (at least as to the DHS commitment) the question of disposition may be a moot one.
We emphasize that in finding that the government failed to meet its burden of proof (as to neglect), we are not usurping the role of the trial court as a finder of fact. Rather, it is the trial court’s conclusion, as a matter of law, that the deplorable living conditions (observed by witnesses on one day of tragedy) were not caused by the lack of the family’s financial means, that we find to be unsupported by the evidence.8 On the other *791hand, the trial court’s finding that the children were not malnourished is supported by the evidence.9 Moreover, as noted above, the trial court stated explicitly that it did not find the children to be neglected under D.C.Code § 16-2801(9)(C) which deals with the physical and mental incapacity of parents.
Because of the failure of the government to meet its burden of proof that any neglect was not due to the lack of financial needs, we are required to reverse the order with respect to neglect. In so doing, we recognize that the Superior Court, in the ordinary course of events, would order the release of the children from custody. See D.C.Code § 16-2317(b)(2) (1989 Repl.).10 In view of the intervening lapse of time since the children were taken into custody, however, we reverse the order of neglect, but stay the mandate of termination, to permit the court to review “the need for detention or shelter care” or to allow time for the parties to effect the children’s transition to the parents’ home or for the District to take such other action as the family’s current circumstances and the children’s best interest may require.11

So ordered.


. In a child neglect proceeding, the government is required to prove its case by a preponderance of the evidence. S.G., supra, 581 A.2d at 774.


. For a description of the condition of the house and the children on September 13, 1992, see the Findings of Fact and Conclusions of Law of the trial court after a hearing on September 8, 1993.


.D.C.Code § 16-2301 reads in pertinent part:
*788(9) The term "neglected child” means a child:
Sjt 5}! s}: 5(8 Jfc
(B) who is without proper parental care or control, subsistence, education as required by law, or other care or control necessary for his or her physical, mental, or emotional health, and the deprivation is not due to the lack of financial means of his or her parent, guardian, or other custodian; or
(C) whose parent, guardian, or other custodian is unable to discharge his or her responsibilities to and for the child because of incarceration, hospitalization, or other physical or mental incapacity; or
[[Image here]]
(F) who has received negligent treatment or maltreatment from his or her parent, guardian, or other custodian.
[[Image here]]
(24) The term “negligent treatment” or "maltreatment” means failure to provide adequate food, clothing, shelter, or medical care, which includes medical neglect, and the deprivation is not due to the lack of financial means of his or her parent, guardian, or other custodian.


. The father of the children expressed his confusion:
Yes, that’s what I mean, where did all that [drug testing requirement] come from. If I not home, someone is going to walk into my house, and pull my children out and say they didn't like the way it looked, say its dirty....


. As counsel for DHS argued, "[w]e don't need to leave children in deplorable conditions until they get hurt....”


. The testimony was elicited from a DHS social worker of three years by DHS’s counsel in an apparent attempt to show that the children were more dirty than others. The court sustained an objection.


. Counsel argued, “[Tit's up to the parents to prove that because they could not afford the children, they did not know about getting public assistance, they did not know where [to] turn for money, that's why the house was turned into this condition.”


. The record shows that the only source of family income was a partial social security payment for which the maternal grandfather, not the parents, *791was the payee, and that the payee doled out some portion of the check to the mother.


. The government’s evidence showed the family was borrowing money to feed the children.


. D.C.Code § 16 — 2317(b)(2) reads in pertinent part:
After a factfinding hearing on the allegations in the petition, the Division shall make and file written findings in all cases as to the truth of the allegations, and in neglect cases, he shall also make and file written findings as to whether the child is neglected. If the Division finds that—
******
(2) in the case of a need of supervision or neglect petition, that the allegations have not been established by the preponderance of the evidence, the Division shall dismiss the petition and order the child released from any detention or shelter care or other restriction previously ordered. If the proceedings are not terminated after the factfinding hearing, the Division shall review the need for detention or shelter care of the child.
(Emphasis added.)


.We recognize that the parents’ circumstances may have changed since the factfinding hearing. For example, we do not know whether the parents remain in a position to assume the care of the children immediately. The time provided by a stay of the mandate will permit the District and the court time to consider any action warranted under the present circumstances. See D.C.Code § 16-2317(b)(2).